DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “device function layer” in line 3.  It should be changed to “device functional layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2019/0214601 A1).

As to claim 1, Park discloses a display panel (Figs.1 and 2) defining a display region (Fig.1: display region 100) and a camera region (Figs. 1 and 2: light transmitting region 210), comprising: 

wherein the substrate layers include a first substrate (Fig.2: lower glass substrate 140), a first buffer layer (Fig.2: inorganic multilayer 26b), a second substrate (Fig.2: planarization layer 19), and a second buffer layer (Fig.2: pixel definition layer 21), which are sequentially stacked (As shown in Fig.2), wherein the device functional layer is disposed on the second buffer layer (Fig.2: the combination of lower electrode 20, common HTL 22a, individual emission layer 22b, common ETL 22c, common upper electrode 23, common organic passivation layer 24, upper glass substrate 150, touch sensor structure 160 and polarization layer 39, is disposed on pixel definition layer 21/second buffer layer); 
the first buffer layer in the camera region is provided with a first through hole reaching an upper surface of the first substrate (Fig.2; [0075]: a portion of inorganic multilayer 26b is etched to form at least one hole, the portion corresponding to the light transmitting region 210), and the second substrate downwardly fills the first through hole (Fig.2; [0075]: the hole is filled with the planarization layer 19 to form the lower extending portion 19a) and further contacts the first substrate (the lower extending portion 19a is in contact with the lower glass substrate 140, as shown in Fig.2).

As to claim 2, Park discloses the display panel as claimed in claim 1, wherein the second substrate in the camera region is downwardly provided with a first cavity (Fig.2: the hole in the inorganic multilayer 26b and the lower glass substrate 140 form a cavity, which corresponds to the claimed first cavity), and a first filling layer is disposed in the first cavity (Fig.2: the lower extending portion 19a corresponds to the first filling layer in the claim).

As to claim 4, Park discloses the display panel as claimed in claim 2, wherein a transmittance of organic photoresist material employed in the first filling layer is > 80% ([0094]: At least one selected from the group of the pixel definition layer 21 and the planarization layer 19 may include an organic material; it is preferable that the organic material may have the light transmittance of 80% or more).

As to claim 10, Park discloses a terminal device (Fig.1: electroluminescent device) comprising:
a display panel (Fig.1: the display of the electroluminescent device) and a camera disposed under the display panel (Fig.2: optical unit 10 including a camera); wherein the display panel is as claimed in claim 1, and the camera is correspondingly disposed under the camera region (optical unit 10 is disposed under the light transmitting region 210).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0214601 A1) in view of Seo et al. (US 2020/0176519 A1).

As to claim 3, Park discloses the display panel as claimed in claim 2.  Park fails to disclose a thickness of the first filling layer in the second substrate ranges from 1 to 10 um.
However, Seo et al. teaches the thickness of the first filling layer in the second substrate ranges from 1 to 10 um (Fig.2; [0051]: the thickness DP1 of the lower inorganic layer is about 1.5 µm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Seo et al. to have the thickness of the inorganic multilayer 26b, which corresponds to the thickness of lower extending portion 19a/claimed first filling layer, ranging from 1 to 10 um, so as to limit the thickness of the device, thereby making the device more compact.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung et al. (US 2019/0252475 A1) discloses a display device including a camera module including a lens; a display panel including a through-hole overlapping the camera module on a plane; a window glass on the display panel; and a filling member in the through-hole and opposing each of the camera module and the window glass.

Nishiwaki et al. ()US 2019/0384121 A1) discloses a display device having a display panel and imaging means.  The display panel has a display area and a non display area. The non-display area includes a light-transmitting area through which the external light entering the display panel is transmitted. The imaging means is disposed in the region corresponding to the non display area so as to receive the external light transmitting through the light-transmitting area.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696